                                                            .::v.*z*'.i'            "Fi'
              Case 1:19-cr-00077-JB Document 111 Filed 01/27/20   PageFILED
                                                                       1 of 7
                                                            UNITED STATES DISTRICT COURT
                                                             ALBUQUERQUE, NEW MEXICO       }



  I
                     'rNrzED      5*E
                                   Ar*gca,q
  L               trOR THE DTSTRTC-T OF NA^1                ffiANr?,zo'1;
3                                                                 MITCI-ELL R. ELFERS
                                                                                /rqrr
 +         uNrrq) 1ryF eF AM€g!4                              o, I i4J*:.LiHK
                                                     D,"-r=,. 'tl
 I.                   (frtrN.-.r)
 t
 -1
                    Vs-                                     ntauT$L, oR-
                                                   TaaJr4N troR
 {                                               To* ryI:s qFayyarr or
tl         rrcitAlt, T: Nz-ssot                  rv{o CaANTs FaR, HogcuffiL
                    /\
ID                  (wzwr>**-)                   klEa2rnlD4CT
ll
lz                                               CAs€+t ; t1- c< - ooo'77 -JrB
t3
i*    .,       Mryq,I ry< AcQurn?,LroK W p5r-r=ss ilffi.rynt=oN
l5          otr rv.lo C-ouxrS HeR TXOSeCttToK#L NIScztND"(I
IL
l1 +i           NoN CoAry Mt<4rcL T, NtSsa'|, fte ry-NDANT
l8        Ue@N - ^p&rDew'N>rxr) , ZN 77-tE ABove gNrrnEb
                                l4oves -7Hrc ceL4ff FoR, AN
      l



,1
      r!
        , ACTrcalrl
                 I
                    ffSWfutrt                                                           oRDF.
zo:1 oF AcQv-.7raL o( DE5i|t..i..r6.5;iNe 1l-]E: T-trx.Nt*tz.r>N oF
z-\ t, Cou<NrS,T AND77 AC*rNSr plzA . :fN SqPfuFr- T7+reOF  'I

%,,T\+e- @p4n4,        S*T€S ftS FoLLe'ilSl
23'
            \
Z1         r\ A*ttctE 7 /. 5tcrTet lO ,. oF 771€ L,(Ntrq STTreS
           /'
2{ ,,, CaNVrrzt-4,     EX ?Ar F*LT-a L.,4\^/S AB€ EL-L&?AL.
21 ., Tu€ uN=rQD S7/4-rES LoNsrZTl4rraN ES THe
,1 ., {uPR€r<€ LAw o,€ rlle IAND- ALJ- sTAfl-{7-€s
                                                          /                 .


Zy,,fr,tct-uDnNG t{ t,(,Src, * XZ;(c) AR€ d 7u,RSuxNCF.
                                  _l)

                                  'j '(4
                  Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 2 of 7


 I i 7+aeeoF.             tr+€Rffior€. D eilDAAlr1S CHAR@ AtJb CaN\/zcl-aN
                                                                         Fncl*z Lr4v{
3 :l RND EtJ-x*+L n/vD UNawFuL L.(NDa< Tlt€ uxrt*€D
4' i srl+reS            ceN sTTrtarroN -
5 rl
--_.;.i*-*-_,**




                        A 5r*T74TE BY WHfl-H A               t',AuNZeEPAL ca<Px,Arrd\l




! t :@_ed D* -'rtt E --€ G- qf-rc                                  lll=tr
     ll

      r!                -                              I?XE6s-               - ge...alE-D-
IL,.' AR€ VOTD ,




tt
      )t'
t14I ',
                \^
              r+\fte%lTTNA
               It t'          VvrpfiotrR AAID LfTIRANEOUS
     ti
    ', rqnrERz.AL r'0 Tt,iE 6RAND Jr,r e./ TF AN Y .
2-o il                                                    -                             -




                                         ?a   24!
                     Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 3 of 7


      t            IVIT&7AE      ANb   foKeraN Cdtltq&.€                *
     Z
     3     ;j
                       Q     **c+tr^ta    T?t€ vdt- oF Se e_xFcy ry
  {    Ret&*Nc- n
           ,,,                         TH€ RaBtrr /+ND PReSS A4 +TTERS
  5 ,iWFrcft W*e                       Ba'foyls wle C{?A^'/D q)PY TF ANy.
  t rt
                         \
  1l       Z)rNox:r-H*17 or GR,.TD Vz,(t<Y zrA^/y L, CKS
            1./
       CRAND Jr4R/ Vsp*tslseN traN*n<pg wtfuc+ Ts
  1 ,j Reqxrre.O FoR, coNsTTur=a,txt-75-.{ r,1^,Dgq @apt\;
 lg                             ?RxEa4RE R^q                   (.) oF       GRzv   .ID r-r.,r,<f.
          ;ryT\AL-                                       ,._
                                                                   t

 ,r       .i
               ,
                                                               -




 tLi ,j       g) CaVs rrTurToNAl- Dtt€ rl?ocrs;S r.ND @unr__
 ,3 li ffiovrro't of LAra/ urtD& Tt+€          FouffirftTt,            W\
 * ,i trtrHt                 EEGHTTts{,   N*'ry! )ry!ry l WrVoqnrseNn+
 ,5 -i @'l5a''Wtrrzo*AL- */v14tDf.r*tT$ TTttOE ryCHD
 l0 ,j DEFENDANTS CTvJ=l- !?g:GF+TS At-t- 6IAR/+NT€€2,
 t- ,', ARC. ANf) \N?f€ €aRewagY    VEaL*TA, B{
 tr,,, PKosacNtz.*l- t4$c-at*tDu{c-T oF 77+C L/NmA,
 la ;: s@zas D=sr:A=ar AT-T9<N€)/ /iND Dtrt471 ,+zrorlN4-
zo
ZI                            WH@<eFoge    ,,W4D4T                     P4+YS   Tr+f trs
LL ;i ptoNo($Bl< c-oLt<T- w     rN/1*r- zs 746p-nu_f
 z3               Cpeta(r oF moF$SzzN AL .ovDucT-     ^ND
    |ffi+xA+f                                             At$>
 .1 ,,!AcQvra-= e< D:rsrt=srga, TL+a- n\tFCIRNt*TZaN oF Ttlt
et,rcRTnr /AL c_oNuz<_rraN ActrT lsT Hctv\ oN ANy o,{€ oR
.Q _rA!+: oF rtta 64*z.a*tDs 5ff our-
                                         HEpu^t^lJ@ft.g.
u
z-9

                                            a =4+
                    Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 4 of 7




                                                             MT.C-HAEL-    d     N-:sS€I\F
                                                                (wNa*Nr)
                                                                     '----'7*-
                                                                           Stephanie Woodard




                l




    lo
           ll

                i




           'l




    zo i,l
,rilil --
?t
   li
2Z;)



z5:):.|
4iiI rltt
2L:i
-
4q
           iili
           rl
    ,1-/
           ti
           t1
                    -
7{ilit
           ii                          ?-s   1-1, +
           ii
                           Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 5 of 7




                                                       r"* q;t,r;Y7r;iEFDe,
                                                                         'cD,G-,                ;ct,.x, gD-,--,i-Z-ixErt
'                                                                                                 t.*    srAt\?
              I
              I
                  ozsoli   ),
                ?,r. B{y zr'+o
                                ,

              I .f>*l cauNvl/ corf.z-rJ?zrts
              lryW
                -
              l" ,^-",r4
                                                                c*tar<

                                                                                  -l
                                                                                     tt     I                          I




                                                                                  llr
                                      sz+cxEs
              I        zsz          LornF*> B\{D Nw
              I
              I   DE
                       ArZuqua@u€
                       TENDANT-;
                                            lNA        SztoL
                                                                                  -lll
              l-.---
       PR*r or s€-pv'Ec€ By
              I             ^i,tt-
l) rA^t ov€R rH€ AcE oF tg /\ND        #)? r Y ro rftrs Ac-rtary ,
                                 Nor A #t
2) E Sel(vED TH€ €oLLowrN;; MofroN 7p
                                                                                  L=r                                      I

                                                                                                                           I
                                      o Aca uzW Drsfrzss
  yttuetrt*7ToN troK pEogJtToe*L* *arS c,                                                                                  I

t>-                  A copr o F ntE Doc,pt€Atrs:-::a*ASFoLrzl
          ::.r',>
    EI,,. 8Y ^,lAr,L) C s€E\/€D
                              rt+E Doa4vas-n175
     AN EN ve Lo p€ A N D DE posrrEN| fH€,
    fi';lz uN,r'€b sr^r's
                                       r tlb 5€JA
                            t2arnu 56€ IZCQ
                                                  B
                                              5€/AL
                                        vZce Wawn
                                                                                  :t:';:::::_::: I
    ?REpArD TT TT\E AD Dt?EsS S Hot*r,.t
                                       'A/ Bg
                                            r3E tc
                                                Lov
                  UNzreS S7A.j-E DBtzrrr
                                       7Vk{
                 333 LON,*S BLVD NV/             cc
                                                 C
                                        v/
        .)                  ALBuqud e*, A//4 f, zta-
                                                7/az
.,)
.r\
        LA/'r.:
                   o   f A RE e rsr-.pE>
                                       NEvw ,,.E*rc <> pd
-rffrtt
5)  Af              NArutE AD Di<Ess, TEL€1HyNE
 '/                       ,                       Nctr,r ge
                         prlrrt      (,.    Crl,zrl r L(ct,     j-g                     l
                        b 5o'l        //,ttt(sc   x;   Dp   '    L                     l
    .                                    ^/
                  ALAuCrtL,lG,c{L-, tu/ rrl
,) f          D€.LA/?.- ,un,rno "i*lor|)                              l_7//,           I
                                    trFttLr ru p ,r.
                                                                                       .l



        oF rFa_ 57 ArC: oF N€W AEy i^co
                                          TTt4r 7l_
        i-(i ( AND t_. cRRe ( f : Dr*re , -7-/)4,1_,
                                                '-\*
                 (;,JrP
             ,l'!t"L-t',.      p
                  -.'s" .-<;ffi-..;,f_;:
                                          ",
                                        r(,t 'J
                                        r
            (l, ,;,,;   'r:
                            iv i t1 ;7,E ",;i),,i^-riJ.<al7T.---
                                                                               I -;:
                                        Pflaar oF 5 Ewfre',';;
Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 6 of 7



                                                  .5
                                              z?,%



                                       a["&
        ui

                                       F&sz \"
         '\ t'{
        .:1     d                      /\
        :{  r* &         ^",
                                             \_
             LU   r4, t:   ,,
                                            A{
        .,J ,pL *
         ,+ a
        ,:{.
                       +
                   \'i 4i.
             ,r:. i.1i ii.             V))e
                                       H r$ ,,-
                                                        t-t



                                HI Ir                    1!




                                5p:3
                                t$! M\,;
                                }siv
                                                       tu
                                                        I




                                \rf,tq{.
                                    v-l                tlt

                    {L
                     !
                     (!r

                    $

                    F
                    $
                    tt
                    .r\t_

        .c xti"
  fi "{r
     lo'O -*
          a
  Z
  J \:
        *           i{
  rJ
        e    ,?t T\ lg
  qL
        {        i"J
    i-:S$
  (-\
 q. d(LSi
Case 1:19-cr-00077-JB Document 111 Filed 01/27/20 Page 7 of 7
